UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6540



ROBERT JUNIOR WARDRICK,

                                            Plaintiff -   Appellant,

          versus


USA; ROBERT OVERFIELD, Detective; JOHN KELLY,
Officer; THOMAS J. LOVE, Special Agent; SHAWN
GARRITY, Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
319)


Submitted:   July 24, 2003                  Decided:   July 30, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Junior Wardrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Robert Junior Wardrick appeals the district court’s order

denying relief on his civil rights complaint. We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         See United States v.

Wardrick, No. CA-03-319 (D. Md. Feb. 11, 2003).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2